TDCJ Offender`Details v ' Page 1 of 2

34,%¢73»03

T§xa.s.-l pertaininger or CR~|M:NAL_ J.usz;l_r:§

 

offender lnformation Details

S|D Number: 01494748

TDCJ Number: _ 00472097

Name: MANSELL,WELDON vviLBERT
Race: W

Gender: M

DOB: - 1951-09-19
Maximum Sentence Date: 2019-07-03
Current Faci|ity: WEST TEXAS lSF
Projected Re|ease Date: 2015-07-\18
P`arole E|igibi|ity Date: 2012-07-17
Offender Visitation E|igib|e: NQ_

The offender is temporarily ineligible for visitation. Please Ca// the offender's unit for any
additional information ,

The visitation information is updated once daily during Weekdays and multiple times per day
on visitation days.

SPEC|AL lNFORMATlON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: v Offender is not~scheduled for release at this time.
Schedu|ed Re|ease Type: Will be determined When release date is scheduled

scheduled Re|ease L°catiom Will be determined when release date is scheduled

Offense History:

 

 

 

Offense Sentence Sentence (VY-MN|-
Date Offense Date County Case No. DD)
1987-07-30 1988-01-15 n BEXAR |87-CR-4201 l 25-00-00

 

http://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?sid=O1494748 9/1/2015